The disclosure is objected to because of the following informalities: Page 1, line 15, note that “of a cone” should be rewritten as --in the conical resonator-- for an appropriate characterization. Pages 2, 5, in the respective headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 5), respectively for consistency with PTO guidelines. Page 2, lines 8 & 9 and page 4, line 12, note that the respective recitation of “in the Z direction” is vague in meaning at these instances, especially since the specification has not yet establish the orientation of the “Z direction” and thus appropriate clarification is needed. Page 3, lines 17, 18; page 6, line 19; page 9, lines 8, 17: note that the respective recitations of “on the bottom” (i.e. page 3, line 17; page 6, line 19; page 8, lines 8, 17) and “on the top” (i.e. page 3, line 18; page 6, line 19; page 9, lines 8, 17) are vague in meaning at these instances, especially since these spatial locations have not been positively associated with a corresponding feature and thus appropriate clarification is needed. Page 7, line 3, note that the recitation of “in the Z direction” should be rewritten as --along a Z direction-- for an appropriate characterization; lines 23, 24, note that the reference labels (120, 100) and the recitation of “in the Z direction” are respectively vague in meaning, especially since these reference labels and directional orientation do not appear to be labeled in “FIG. 2”, to which the description herein pertains and thus appropriate clarification is needed. Page 8, lines 3, 12, similarly note that reference label “110” is vague in meaning, especially since this reference label does not appear in any of FIGS. 2 & 3, to which the corresponding descriptions pertain, and thus appropriate clarification is needed; line 24, note that the recitation of “the spiral resonator 310 and the spiral resonator 410 may” should be rewritten as -- the spiral in FIG. 3 and the spiral resonator 410 in FIG. 4 may-- for an appropriate characterization consistent with the labeling in those drawings. Page 10, line 24, note that the recitation of “maintain its shape” should be rewritten as --maintain the shape thereof-- for an appropriate characterization. Page 11, line 8, note that the recitation of “the Z direction” is vague in meaning, especially since it is unclear with respect to which drawing such a directional orientation is intended to be associated with and thus appropriate clarification is needed; line 18, note that the pronoun “they” should be rewritten to indicated the intended feature for clarity and completeness of description. Note that coordinate designations (x, y), appearing in FIGS. 1, 3, 4) need to be correspondingly described with respect to these drawings for clarity and completeness of description. Note that the descriptive terminology “<side view>, appearing in FIGS. 1 & 7, needs to be correspondingly described with respect to these drawings for clarity and completeness of description. Similarly, note that the descriptive terminologies “<Top view>” & “<Bottom view>”, appearing in FIG. 7 need to be correspondingly described in the specification description of that drawing for clarity and completeness of description.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dielectric layer being larger than the metal layer (i.e. claim 2) and the spiral resonator coupled inside of the conical resonator (i.e. claim 7), respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description that the dielectric layer is larger than the metal layer, as recited in claim 2 and the spiral resonator being coupled inside of the conical resonator, as recited in claim 7, respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8; 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, lines 6, 7 and in claim 9, lines 3, 4, 6, 7, note that the recitations of “on the bottom” & “on the top”, respectively lack strict antecedent basis, at these instances and thus appropriate clarification is needed.
In claim 1, line 4 and in claims 3, 4, line 2 in each claim, note that it is unclear whether the respective recitations of “apart from another metal layer” (i.e. claim 1) and ‘the other metal layer” (i.e. claims 3, 4) would have been an accurate characterization, especially since in a “Swiss-roll structure”, there appears to be a singular metal layer disposed on a dielectric layer and when this structure is rolled into a “Swiss-roll structure”, the same metal layer is spaced apart by the dielectric layer in a rolled shape. Appropriate clarification is needed.
In claim 1, line 4, note that it is unclear whether the recitation of “without overlap” would accurately characterize the invention. Note that by the very nature of a “Swiss-roll structure”, such a structure necessarily requires some type of overlap. Appropriate clarification is needed.
In claims 3, 4, note that the following terminologies lack strict antecedent basis and thus appropriate clarification is needed: “the area of overlap” (i.e. line 1 in each claim); “the other metal layer” (i.e. line 2 in each claim); and “the height” (i.e. line 3 in each claim).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al (‘280). 
Krishna et al (e.g. FIG. 3) discloses a resonator, comprising: a dielectric layer (i.e. ceramic layer 44) having a metal layer (i.e. metallic layer 42) disposed on a surface of the dielectric layer (44) and wherein the composite dielectric/metal layer form a structure that is rolled to form a “Swiss-roll structure” (i.e. 40) having end faces, such as top and bottom faces (e.g. see related FIG. 5), that function as a resonator. Regarding claim 2, note that the metal layer 
Note that FIG. 1 in Krishna et al discloses an exemplary resonator (i.e. 12), such as the Swiss-roll resonator structure (40) described with respect to FIG. 3, having an input terminal connected to a power source (i.e. 14).
Accordingly, it would have been obvious to have realized an input connection (i.e. from the power source (14) in FIG. 1) to the Swiss-roll resonator structure (40) at an input face (i.e. the top face and/or bottom face) consistent with the input connection to the exemplary resonator (12) taught by FIG. 1. Such a modification would have obviously provided for an ease of connection of an input to the Swiss-roll resonator (40), especially since the end faces are exposed features and thus provide appropriate locations for providing the ease of connection, thereby suggesting the obviousness of such a modification.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyde et al pertains to a resonator having a Swiss-roll structure. Furino, Jr. pertains to a conical resonator arrangement.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee